Citation Nr: 0327793	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, claimed as schizophrenia. 

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The claimant (appellant) served on active duty for training 
(ACDUTRA) in the United States Air Force from April 16, 1976, 
to September 30, 1976.  She had subsequent reserve service in 
the 910th Tactical Fighter Group (AFRES), Youngstown 
Municipal Airport, Vienna, Ohio, until honorably discharged 
on March 31, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision denied service connection 
for an acquired psychiatric disability, claimed as 
schizophrenia, on the grounds that new and material evidence 
had not been submitted to reopen that claim. Subsequently, 
additional records were received, and the RO determined that 
the claim had been successfully reopened.  The RO then 
reconsidered the issue on a de novo basis.  However, in cases 
such as this, the Board must initially determine whether new 
and material evidence has been received, regardless of the 
actions of the RO.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001).  The Board must address the question 
of new and material evidence in the first instance because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  38 
U.S.C.A. §§ 7105(c), 5108 (West 2002).  In July 2001, the 
appellant appeared before the undersigned Acting Veterans Law 
Judge via videoconference, and gave testimony in support of 
her claim.  In September 2001, the Board found that no new 
and material evidence had been received, and denied the 
claim.  

The claimant appealed the Board's September 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In December 2002, the Court 
issued a decision that remanded the claim back to the Board 
for readjudiation.   




FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  A rating decision of April 15, 1983, denied service 
connection for an acquired psychiatric disability, claimed as 
a nervous breakdown, and an RO letter of April 22, 1983, 
notified the claimant of that adverse determination and of 
her right to appeal; she failed to initiate an appeal and 
that decision became final after one year.

3.  In September 1998, the claimant undertook to reopen her 
claim for service connection for an acquired psychiatric 
disability, claimed as schizophrenia, by submitting 
additional evidence.

4.  The additional evidence submitted subsequent to the 
rating decision of April 15, 1983, denying service connection 
for an acquired psychiatric disability, claimed as a nervous 
condition, includes evidence which bears directly and 
substantially upon the issue under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's final rating decision of 
April 15, 1983, denying service connection for an acquired 
psychiatric disability, claimed as a nervous condition, is 
new and material, and the claim of entitlement to service 
connection for an acquired psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant seeks to reopen her claim of entitlement to 
service connection for an acquired psychiatric disability, 
now claimed as schizophrenia.  Her claim for service 
connection for an acquired psychiatric disability, claimed as 
a nervous breakdown, was initially denied in an RO rating 
decision of April 15, 1983.

The appellant contends that her acquired psychiatric 
disability, claimed as schizophrenia, was incurred during a 
period of ACDUTRA in the United States Air Force from April 
16, 1976, to September 30, 1976, or, in the alternative, when 
someone put a foreign substance in her drink during or after 
a reserve unit training activity in January 1978.

The Board notes that the appellant filed her claim on this 
issue in 1997.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since she filed 
her claim prior to that time, this new law does not apply.  
Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 
(Fed. Cir. Aug. 25, 2003).  However, the Board finds that due 
process has been afforded the appellant in the adjudication 
of this claim.  The statement of the case and supplemental 
statement of the case provided to the appellant and her 
representative, informed her of the pertinent laws and 
regulations and the evidence necessary to substantiate her 
claim.  The Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the appellant is required to satisfy due 
process.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury [but not disease] incurred 
or aggravated while performing INACDUTRA.  Active service is 
defined as including any period of inactive duty for training 
during which the claimant is disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002).  Nontraumatic recurrence or 
aggravation of a disease process during a period of inactive 
duty for training is not defined as an injury.  For example, 
manifestations of cardiovascular disease, such as a 
myocardial infarction of nontraumatic origin, are not to be 
considered an "injury" to meet the requirements of 38 C.F.R. 
§ 3.6 (2003).  

ACDUTRA is not considered active duty unless service 
connection is granted for a condition incurred during a 
period of ACDUTRA.  The presumption of soundness is not 
applicable to an individual who has served only on ACDUTRA 
and has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA. 38 C.F.R. § 3.6(a), (d) (2003).

As noted, the claimant served on active duty for training 
(ACDUTRA) in the United States Air Force from April 16, 1976, 
to September 30, 1976.  She had subsequent reserve service in 
the 910th Tactical Fighter Group (AFRES), Youngstown 
Municipal Airport, Vienna, Ohio, until March 31, 1980.  

Final VA decisions are not subject to revision on the same 
factual basis. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen the claim, the claimant must present new 
and material evidence with respect thereto. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  Under the applicable version of 
the regulation, "new and material evidence" is evidence not 
previously reviewed by VA adjudicators, that is neither 
cumulative nor redundant, that bears directly and 
substantially upon the specific matter under consideration, 
and that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2003).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Second, the merits 
of the claim may be evaluated, after ensuring that the duty 
to assist has been met.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Factual Background

The evidence considered at the time of the RO's rating action 
of April 15, 1983, denying the claimant's application for 
service connection for an acquired psychiatric disability is 
as follows:

The claimant's initial application for VA disability 
compensation and pension benefits (VA Form 21-526), received 
at the RO in October 1981, sought service connection for a 
nervous breakdown in February 1978.  She reported treatment 
for that disability at Fairhill Mental Health Center in 
February 1978 and by Dr. C.M., a private psychiatrist, twice 
monthly thereafter.

An RO request to the Headquarters, Air Force Reserve 
Personnel Center, Denver, Colorado, for the appellant's 
reserve service medical records, dated in December 1981, 
received a response that no Air Force reserve service for the 
claimant was indicated, and that the records request should 
be directed to the National Personnel Records Center (NPRC).

Copies of the claimant's service medical records from her 
period of ACDUTRA were received at the RO in February 1982.  
Also enclosed were documents including a post-ACDUTRA Report 
of Medical History, completed by the claimant in January 1977 
in connection with an examination at her reserve unit; a June 
1977 letter notifying the claimant that she had been 
scheduled for a physical examination; copies of statements 
and letters from the claimant to unidentified recipients 
regarding issues of promotions, back pay, discrimination, 
harassment, and tampering with and alteration of her records 
to reflect entry into the Air Force reserve rather than 
active duty with the Air Force.

A Statement in Support of Claim (VA Form 21-4138) from the 
claimant, received at the RO in April 1982, stated that she 
was on active reserve duty [sic], but was unable to attend 
reserve meetings in April 1978; that she was hospitalized at 
Fairhill Psychiatric Hospital in March 1978; and that she was 
under the care of Dr. C.M.

A narrative summary from Fairhill Mental Health Center, dated 
in February and March 1978, disclosed that the claimant was 
voluntarily admitted in a confused, delusional and 
hallucinatory state, and placed on anti-psychotic 
medications. The diagnosis was schizophrenia, paranoid type.

A Social Service Intake report, dated in June 1978, showed 
that the claimant related that someone had placed a foreign 
substance in her drink; that she had experienced dreams 
involving threats to her family and herself; and that she 
wondered if she had been hypnotized.  She related that she 
had been in the Air Force Reserve, but had recently quit. The 
diagnosis was schizophrenia, paranoid type.

Treatment records from Dr. C.M. dated in June 1978, show that 
the claimant was seen with somatic complaints and fears, 
stating that someone had placed a foreign substance in her 
drink while she was at an Air Force base in Texas; that she 
became ill, quit the Air Force, returned home and took a 
leave of absence from her job; and that she had experienced 
nightmares and feared being hurt by unidentified people.  The 
diagnosis was schizophrenic reaction, paranoid type.

A Statement in Support of Claim (VA Form 21-4138) from the 
claimant, received at the RO in March 1983, stated that she 
was treated for her nervous condition at Fairhill Hospital in 
1978, and was unable to return to her job at Youngstown 
Municipal Air Base.  She enclosed a June 1977 letter from 
James R. Blaser which related that he first met the claimant 
at a unit training activity in March [1977]; that she 
complained that she had been told at enlistment that she was 
to be on active duty in the Air Force; that her enlistment 
contract reflected that fact, but had been taken away from 
her; that he had requested and duplicated a copy of her 
enlistment contract at the personnel office; and that such 
appeared to have been altered, with the word "Reserve" added 
after the contract had been typed, based upon a his 
perception of a difference in the word spacing.

A Statement in Support of Claim (VA Form 21-4138) from the 
claimant, received at the RO in April 1983, stated that she 
was to go into the Air Force on active duty on April 1, 1996, 
but left the active duty agreement at home; that while at 
technical school, she was asked for that active duty 
agreement and had to come back to the reserve base in 
Cleveland to get it; that she returned to show the agreement 
to her unit commander, but the active duty agreement was 
taken from her and replaced with a form that said reserve 
duty only.  She further stated that she thought she was on 
active duty and completed basic training, and did not know 
that she wasn't on active duty until she went to technical 
school.

The foregoing constitutes the evidence of record at the time 
of the rating decision of April 15, 1983, denying service 
connection for an acquired psychiatric disability, claimed as 
a nervous breakdown.  That decision determined that a nervous 
condition, including psychosis, was not shown during service; 
that schizophrenia was first shown in February 1978; and that 
there was no evidence that the claimant was on active reserve 
status in 1978.  The claimant was notified of that 
determination and of her right to appeal by RO letter of 
April 22, 1983, but failed to initiate an appeal and that 
decision became final.

The evidence added to the record since the unappealed rating 
decision of April 15, 1983, includes a letter from the NPRC, 
received in March 1983, informing the claimant that her 
service medical records had previously been sent to the VARO, 
Cleveland; a Statement in Support of Claim from the claimant, 
received at the RO in November 1985; duplicate copies of the 
June 1977 statement from James R. Blaser; a Statement in 
Support of Claim from the claimant, received at the RO in 
September 1998, asserting that she had her first nervous 
breakdown while on ACDUTRA with the 910th CAM [sic] Squadron, 
USAF Reserve, Youngstown Municipal Air Base, in January 1978, 
and that the military caused her breakdown; a copy of the 
claimant's DD Form 214 obtained from the NPRC showing that 
she was member of the Air Force Reserve; that she served on 
ACDUTRA from April 19, 1976, to September 30, 1976; that her 
primary specialty title and number was weapons mechanic 
(46230); and that she was transferred to the Air Force 
Reserve; a certificate of Honorable Discharge, issued by the 
Air Force Reserve Personnel Center and received at the RO in 
September 1998, showing that the claimant was honorably 
discharged from the U. S. Air Force on March 31, 1980; the 
claimant's treatment card from Fairhill Mental Health Center 
showing her February and March 1978 admission for 
schizophrenia, paranoid type; and narrative summaries from 
the Cleveland Psychiatric Institute showing hospitalization 
of the claimant in July 1991 for major depression, recurrent 
type; in June 1992 for schizophrenia, chronic 
undifferentiated type; in June and July 1993 for major 
depression, recurrent type; in July 1994 for schizoaffective 
disorder, depressed type; in August 1994 for schizoaffective 
disorder; and in October 1994 for schizoaffective disorder.

Additional evidence added to the record since the unappealed 
rating decision of April 15, 1983, also includes the 
claimant's original service medical records, received from 
the NPRC in October 2000; a transcript of the testimony at 
the claimant's personal hearing held before an RO Hearing 
Officer in August 2000; VA outpatient records from the VAMC, 
Wade Park, dated in May 1978; and a transcript of a 
videoconference hearing held in July 2001 before the 
undersigned Acting Veteran's Law Judge.  

In addition, evidence submitted to VA in December 2002 
includes a statement from a private examiner that included a 
medical opinion.  That examiner stated that in his opinion, 
the claimant mental illness started before 1977 and while in 
military training under stress she exhibited psychiatric 
symptoms and hostile behavior.  In a May 2003 letter the same 
examiner stated that the appellant had been under his care 
since 1977.  It was reported by the examiner that the 
appellant served in the United States Air Force Reserve from 
1976 to 1980.  It was opined that the appellant's illness 
started most probably in 1976 during active duty training in 
the Air Force.  



Analysis

Here, the additional evidence submitted since the April 15, 
1983 RO decision includes statements from a physician 
relating the appellant's psychiatric disability to her 
military service, beginning in 1976.  This evidence is new 
and material to her claim since it associates the onset of 
the appellant's disability with her period of active duty for 
training.  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, claimed as schizophrenia, is reopened.  


REMAND

The appellant seeks service connection for a psychiatric 
disability.  The record shows that she had ACDUTRA from April 
16, 1976 to September 30, 1976.  She also had subsequent 
reserve service until she was discharged on March 31, 1980.  
The appellant's specific dates of ACDUTRA for the time 
between September 30, 1976 and March 31, 1980 have not been 
documented.  

In addition, a private examiner has stated that the appellant 
has received treatment from him since 1977.  Records of this 
treatment have not been requested.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The appellant should be asked to 
identify any physicians and medical 
facilities from which she has received 
treatment for a psychiatric disability.  
After obtaining any necessary information 
and authorization, the RO should attempt 
to obtain any additional treatment 
reports identified.  Of particular 
interest are records from the Murtis H. 
Taylor Adult Behavorial-Health Center and 
Dr. Mihu for treatment beginning in 1977.  
All records received should be 
incorporated into the claims folder.  If 
the RO is unable to secure these records, 
then it must inform the appellant of this 
circumstance.

2.  The RO should ask the appellant to 
specify the reserve units under which she 
has served and the dates of service.  She 
should also be requested to list complete 
information about any treatment she has 
received for a psychiatric disability 
beginning in 1976 to 1980.  

3.  Thereafter, the RO should contact 
NPRC and any other appropriate source, 
including each reserve unit identified by 
the appellant, to determine verification 
of the appellant's ACDUTRA and INACDUTRA 
service.  The exact dates of each period 
wherein the appellant served on ACDUTRA 
or INACDUTRA should be provided.  It 
should also be specified whether each 
period of duty was ACDUTRA or INACDUTRA.  
This verification should be done (to the 
extent possible) for the appellant's 
entire period of reserve duty.  Efforts 
to secure these records must continue 
until the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If the RO is unable to 
secure these records, then it must inform 
the appellant of this circumstance.

A request should also be made for copies 
of any additional service medical records 
regarding the appellant for all periods 
of duty, including, records dated from 
1976 to 1980.  Copies of the RO's written 
requests, and the response, must be 
maintained in the claims file.  All 
sources should be pursued and documented 
for future reference.

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   

5.  The appellant is hereby notified that 
it is her responsibility to cooperate in 
the development of the claim.  

6.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case (SSOC).  The 
appellant should then be given the 
opportunity to respond thereto.  




Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



